Citation Nr: 0633219	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-12 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hearing loss, left ear.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from September 1966 to 
September 1969.

This claim comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that, in pertinent part, denied a claim of 
entitlement to service connection for hearing loss.  The 
appellant's claim for entitlement to service connection for 
hearing loss, right ear, was subsequently granted in a March 
2004 rating decision, and is therefore not an issue for 
consideration by the Board at this time.

This issue was previously before the Board in June 2005 and 
was remanded for further development.  The requested action 
was undertaken and the case has been returned to the Board.


FINDING OF FACT

The current sensorineural hearing loss, left ear, is not a 
disability for VA purposes and is not etiologically related 
to service.


CONCLUSION OF LAW

The appellant's left ear hearing loss is not a disability for 
VA purposes and was not incurred in or aggravated by active 
military service; nor may service connection be presumed for 
sensorineural hearing loss.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309, 3.159, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§  3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of an August 2005 
letter from the RO to the appellant.  This letter informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  The August 2005 
letter was issued after the initial adjudication of the claim 
in February 2004, but there is no prejudicial timing defect 
under Pelegrini because, in addition to the August 2005 
letter, the appellant was also provided an opportunity to 
respond to this VCAA notification prior to the readjudication 
of his claim in the subsequent January 2006 supplemental 
statement of the case (SSOC).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In March 2006, the appellant was provided with notice as to 
the means by which a disability rating and effective date for 
the disability benefit award on appeal are determined by a 
letter from the RO.  There was no response to this notice.  
Accordingly, and because the claim is denied herein, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision on the service connection 
claim.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, his service personnel 
records, and the results of a private audiogram.  The 
appellant was afforded the opportunity for a Board hearing, 
but did not take advantage of it.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record that 
could be obtained.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

VA will provide a medical examination or obtain a medical 
opinion based upon a preview of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159 (b)(4).  However, if a substantially complete 
application indicates that there is no reasonable possibility 
that VA's further assistance would substantiate the claim, VA 
will refrain from providing that assistance.  38 C.F.R. 
§ 3.159 (d).  The appellant, through his representative's 
statement in December 2005, detailed his reasons for his 
failure to appear at a November 2005 VA examination for the 
purpose of getting an updated and complete analysis of the 
appellant's hearing loss.  The attorney was sent notice of 
the scheduled examination on November 4, 2005, via certified 
mail.  The letter was received on November 9, 2005.  The 
examination was scheduled for November 26, 2005.  Thus, the 
appellant's attorney received much more than a few days prior 
notice of the scheduled examination.  Sufficient time to 
notify the veteran of the scheduled examination was afforded.  
The evidence in the record does not support his explanation 
of inadequate time to advise the veteran of the date and time 
of the examination.  There is also no record that either 
party notified the RO that the appellant was willing to 
report for a VA examination after being advised in the 
January 2006 SSOC that he should do so if he desired a VA 
examination. 

When there is an approximate balance of positive and negative 
evidence after considering all information, lay and medical 
evidence of record in a case regarding any issue material to 
the determination of a matter, which does not satisfactorily 
prove or disprove the claim, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. §1111; 
38 C.F.R. § 3.304(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service medical records reflect that, at the appellant's pre-
induction physical audiological examination in August 1966, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-5
-10
-10
-10
LEFT
-10
-10
-10
-10
-10

He received no medical treatment pertaining to his hearing 
during his time in active service.  On the authorized 
audiological evaluation in June 1969, prior to discharge, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
10
LEFT
15
5
10
5
10

There is no evidence from the record that the appellant ever 
complained of or was treated for symptoms related to hearing 
loss after service.

The appellant also submitted the results of a private 
audiological examination in August 2003 in support of the 
present claim.  The audiologist opined that the appellant had 
a mild to moderate high frequency sensorineural hearing loss 
bilaterally and that his maximum word recognition scores were 
96 percent bilaterally.  The pure tone average for 1000, 
2000, 3000, and 4000 Hz was 25.00 dBHL for the right ear and 
20.00 dBHL for the left ear.  Individual hearing results for 
each Hz level were not provided.  These test results are not 
complete or specific enough to verify whether he meets the 
threshold requirements of 38 C.F.R. § 3.385 to classify his 
hearing loss as a disability for VA's purposes.  The 
audiologist also stated his opinion that it was quite likely 
that the appellant's exposure to the noise of heavy equipment 
while serving in the military was quite likely to be the 
beginning of his hearing loss.  However, the audiologist 
based this opinion solely on the appellant's reported history 
and without review of his medical records or claims file and 
it is therefore of extremely limited use to the Board.

In a December 2003 private medical statement, the audiologist 
supplemented his August 2003 report.  He indicated that he 
had had an opportunity to review the appellant's medical 
records and felt that it was quite likely that the inservice 
noise exposure was the beginning of the appellant's hearing 
loss and tinnitus.  He noted that the type and degree of 
hearing level on the audiogram was consistent with noise 
induced hearing loss and that tinnitus would tend to confirm 
this.  It is not clear what records the audiologist reviewed 
or whether he reviewed the appellant's service medical 
records.  Accordingly, the basis for the opinion expressed 
therein is not clear.  

A review of the appellant's entire file shows that the 
appellant's hearing loss does not currently meet the VA 
regulatory requirements to determine a hearing loss 
disability.  Even if, for the sake of argument, one were to 
accept the presence of a current hearing loss for VA 
purposes, there is no competent medical evidence of left ear 
hearing loss or sensorineural hearing loss until many years 
after service discharge or that is related to military 
service.  Therefore, the Board has concluded that the 
preponderance of the evidence is against the claim and the 
present appeal must be denied.


ORDER

Entitlement to service connection for hearing loss, left ear, 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


